Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in response to remarks filed on 05/03/2021.
Claims 1, 8 & 15 being independent.
Claims 1 and 8-20 have been amended.
Claims 1-20 are currently pending and have been examined.

Response to Arguments
Applicant's arguments filed 05/03/2021 have been fully considered but they are not persuasive. The applicant argues that the claims are not directed to a judicial exception, however, the examiner respectfully disagrees. The claimed invention is directed to the abstract idea of in response to verifying a credit value, performing a business operation without significantly more. The amended features are not considered an improvement to technology or technical field, or an improvement to the functioning of the computer itself. At best, these additional features may be considered to be a business solution, using computers, to automate the process. By relying on computing devices to perform routine tasks more quickly or more accurately is insufficient to render a claim patent eligible (See Alice, 134 S. Ct. at 2359 “use of a computer to create electronic records, track multiple transactions, and issue simultaneous instructions” is not an inventive concept). The components of the instant system, when taken alone, each execute in a manner conventionally expected of these components i.e. a service platform for receiving, calculating and verifying information.  At best, Applicant has claimed features that may improve an abstract idea.  However, an improved abstract idea is still abstract, (SAP America v. Investpic *2-3 (‘“We may assume that the techniques claimed are “groundbreaking, innovative, or even brilliant,” but that is not enough for eligibility. Association for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. 576, 591 (2013); accord buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1352 (Fed. Cir. 2014). Nor is it enough for subject-matter eligibility that claimed techniques be novel and nonobvious in light of prior art, passing muster under 35 U.S.C. §§  
The claimed method and system does not recite a technical solution to technical problems arising specifically in the realm of computer technologies. The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform an existing process. The claims do not improve the efficiency or accuracy of network sharing, or other technology; instead, they merely link or apply the judicial exception to a computer environment to automate the process. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea, see MPEP 2106.05 (f).
In Step 2B, mere instruction to “apply” an exception using a generic computer component cannot integrate a judicial exception into a practical application or provide an inventive concept. The computer functions of receiving, calculating and verifying information are well-understood, routine and conventional computer functions. 
Therefore, the 35 USC 101 rejection of the claims is maintained.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the abstract idea of in response to verifying a credit value, performing a business operation without significantly more. Independent claim(s) 1 & 11 recite(s): 
receiving an application from a user terminal of a first user, the application comprising a commitment that the first user sends no less than a predetermined amount of resources to a second user within a predetermined period of time, to obtain a service object from the second user at a first ratio a, wherein the first ratio a is a ratio of an amount of resources sent by the first user to a standard amount of resources corresponding to the service object, and 0 <a < 1; 
verifying a credit value of the first user; 
in response to the credit value reaching a predetermined credit value, accepting the application of the first user;
receiving a first identifier of the first user from the second user, wherein the second user obtains the first identifier by scanning a quick response (QR) code displayed; 
automatically calculating according to the first identifier, an actual amount of resources required for the first user obtaining the service object at the first ratio in response to the first user sending the actual amount of resources to the second user for obtaining the service object, 
verifying whether the first user fulfills the commitment; and 
in response to the first user failing to fulfill the commitment, triggering a balance compensation process to cause the first user to send a balance resource to the second user at a second ratio b by a deadline, wherein the second ratio b is a ratio of an amount of the balance resource to the standard amount of resources, and 0 < b ≤ 1 - a. 
Thus, under the broadest reasonable interpretation, the claim recites in response to verifying a credit value, performing a business operation. Therefore the claim is a “Certain Method Of Organizing Human Activity” relating to a “Fundamental Economic Practice”, “Commercial or Legal Interaction” and “Managing Personal Behavior or Relationships or Interactions Between People”. 
This judicial exception is not integrated into a practical application because the combination of additional element(s) of a “user terminal”,  “mobile device”, “service platform” and a “processor” for receiving, verifying and calculating information are recited at a at a high level of generality i.e., as a generic processor performing generic computer functions of processing data. The additional elements are not integrated into a practical application because the claim as a whole merely describes how to generally “apply” the judicial exception in a computer environment. The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform an existing process. Furthermore, receiving data and calculating amounts to insignificant extra-
The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed with respect to Step 2A Prong 2, the additional elements in the claim amount to no more than instructions to “apply” the exception using a generic computer component, See MPEP § 2106.05(d).
The same analysis applies here in 2B, i.e. mere instruction to “apply” an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. The claim is ineligible. In addition, the function of receiving and verifying data are well-understood, routine and conventional computer functions. 
Under the 2019 PEG, however, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. 2019 PEG Section III(B), 84 Fed. Reg. at 56. At Step 2B, the evaluation of the insignificant extra-solution activity consideration takes into account whether or not the extra-solution activity are well-known, routine, or conventional. The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity:
i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added)); 

iii. Electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014) (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log); 
iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; 
v. Electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014) (optical character recognition); and 
vi. A Web browser’s back and forward button functionality, Internet Patent Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015).
The instant application relates to (i.) Receiving or transmitting data over a network and ii. Performing repetitive calculations.
Dependent claims 2-7, 9-14, and 16-20 further narrow the abstract idea and do not provide any additional elements individually or in combination that amount to significantly more than the abstract idea.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art of record, do not explicitly teach all the claimed features of independent claims 1, 8 & 15. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY P KANAAN whose telephone number is (571)272-2481.  The examiner can normally be reached on Monday- Friday 10:00am - 7:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on 5712703602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T.P.K./Examiner, Art Unit 3695                                                                                                                                                                                                        
/CHRISTOPHER BRIDGES/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        5/10/2021